                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          DOCKET NO. 1:19-cv-131-MOC-WCM

 LONNIE JOHNSON,                                            )
                                                            )
                        Plaintiff,                          )
                                                            )
 Vs.                                                        )                 ORDER
                                                            )
 MIND YOUR OWN BUSINESS, INC.,                              )
                                                            )
                       Defendant.                           )


       THIS MATTER is before the court on Defendant’s Motion to Enforce Settlement

Agreement. (Doc. No. 26).

       The motion will be held in abeyance pending submission by Plaintiff, within fourteen

days of this Order, of Plaintiff’s signed copy of the agreed-upon Settlement and Release at issue

in this matter. Until the Court receives Plaintiff’s signature, the Court declines to issue an order

granting the pending motion.




                                        Signed: November 26, 2019
